Citation Nr: 9934470	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-48 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services, Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
March 1961 to June 1984.  

This appeal was initially brought, in pertinent part, to the 
Board of Veterans' Appeals (the Board) from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, from a July 1996 rating decision which denied 
service connection for defective vision, left ear hearing 
loss, a dental condition, a low back disorder, and a left 
shoulder disability.

During the course of the current appeal, the RO granted 
service connection for residuals of fractures of the right 
ring finger and the left little finger, and noncompensable 
evaluations were assigned for each disability.  

The veteran provided testimony before a Hearing Officer at a 
RO hearing held in January 1997, of which a transcript is of 
record.  [Tr.]  The veteran indicated at that time that he 
was withdrawing his pending request to also testify before a 
Member of the Board at the RO.  Tr. at 1.  He subsequently 
verified that in correspondence directly with the Board dated 
in July 1997.

In a decision in May 1998, the Board granted service 
connection for left ear hearing loss, a low back disability, 
and left shoulder acromioclavicular joint separation 
(tendinitis).  

The Board also found that the veteran had not submitted a 
well-grounded claim for entitlement to service connection for 
a dental condition, and the appeal as to that issue was 
denied.

Finally, the Board remanded the issue of service connection 
for an eye disorder.  The Board also directed the RO to 
consider a pending claim for service connection for tinnitus.  

In a rating action in August 1998, the RO granted service 
connection for tinnitus and assigned a 10 percent rating.  
The tinnitus issue is no longer part of the current appeal.

In a rating action in August 1998, the RO assigned a 
noncompensable rating for the veteran's now service-connected 
bilateral defective hearing.  [Service connection was already 
in effect for defective hearing of the right ear].  The RO 
also assigned a 20 percent rating for the low back disorder, 
and a 20 percent rating for the left shoulder disorder.  
These issues are no longer part of the current appeal.

In a rating action in June 1999, the RO continued to deny the 
claim for service connection for an eye disorder, now 
characterized as defective vision and "dry eyes", and the 
case is again before the Board for further appellate review 
on that issue alone. 



FINDING OF FACT

There is no competent evidence linking a current eye disease 
or injury to the veteran's service.




CONCLUSION OF LAW

The claim for service connection for an eye disorder is not 
well grounded, and there is no further duty to assist the 
veteran in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION
Criteria

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  

A claimant may submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  More recent cases have been even more definitive in 
precluding such assistance in the absence of a well-grounded 
claim.    

Service connection may be established for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The provisions of 38 C.F.R. § 3.303(c) 
(1999) provide that refractive errors "are not diseases or 
injuries within the meaning of applicable legislation."  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection may also be granted for a disorder which 
is proximately due to, the result of, or aggravated by a 
service connected disease or injury.  38 C.F.R. § 3.310 
(1999);  Allen v. Brown, 7 Vet. App. 439 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  And lay persons are not competent to render 
testimony concerning medical causation.  See Grottveit v. 
Brown, op. cit.  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, op. cit.  

In any event, the credibility and weight to be attached to 
medical opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 
Vet. App. 69 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual background

The veteran has argued that he developed visual problems in 
service either as a result of his military job, which 
involved communications center radar computer monitor 
watching, or as a result of eye strain due to his being 
exposed to the brightness of snow in Greenland.

On entrance examination dated in February 1961, the veteran's 
visual acuity was 20/20, bilaterally on distant vision; he 
checked that he had no history of eye problems.

On service examination in February 1965, the veteran's visual 
acuity was measured as 20/20, bilaterally, on both near and 
distant vision. 

On the veteran's re-enlistment examination dated in June 
1965, the veteran checked that he had no eye problems, and 
examination showed no eye disabilities.  Visual acuity was 
measured as 20/20, bilaterally on distant vision, and near 
vision was Jaeger(J)-1.

On a physical examination for assignment to a remote 
location, conducted in Arizona in June 1966, the veteran's 
visual acuity was 20/20.

On a physical examination in October 1966, the veteran 
checked that he had no eye trouble.

A clinical report in September 1972 when the veteran was in 
Japan was that he had complained of bilateral conjunctival 
infection and burning.  Bilateral conjunctivitis was 
diagnosed and Vasocidin was prescribed.

In October 1972, while in Japan, the veteran complained that 
putty had been put in his eye 2 weeks before.  He had been 
given Vasocidin at the time.  That prescription was continued 
on a 4 times per day basis.

On a periodic examination in July 1982, the veteran reported 
that he wore contact lenses.  Visual acuity was 20/30 in the 
right eye on distant vision, 20/20 in the left eye; near 
vision was 20/25 in the right eye, 20/30 in the left eye.

Service medical records show that while at Lowry Air Force 
Base (AFB) later in July 1982, the veteran was seen for an 
eye examination.  Funduscopic examination was normal; pupils 
were normal.  He was given a new prescription for glasses for 
his diagnosed myopia.  Distant visual acuity was 20/30 in the 
right eye, 20/20 in the left eye, correctable bilaterally to 
20/20.  Near vision was 20/20 in the right eye, 20/30 in the 
left eye, correctable bilaterally to 20/20.

A Department of Defense (DOD) Form 771 is of record dated in 
December 1982 showing that the veteran had been given a new 
prescription for glasses.

On an examination conducted in March 1984, the veteran 
checked that he had had "eye trouble" and clarified that this 
referred to his personal opinion that he had noticed a 
gradual loss of vision since 1982.  

On examination, he stated that his vision had gotten worse 
since March 1983.  The examiner measured his visual acuity as 
20/50 in the right eye, corrected to 20/17 on distant vision; 
and 20/17, uncorrected in the left eye on distant vision.  
Refraction was described thereon.  For near vision 
measurement, his right eye was 20/50, uncorrected, and left 
eye was 20/100, uncorrected, correctable to 20/20 
bilaterally.  The pertinent diagnosis was defective distant 
and near visual acuity, bilaterally, corrected.

In April 1984, a DD Form 741 showed that the veteran had been 
seen in an eye consultation.  He had not brought his old 
prescription glasses for distance correction.  He had been 
referred from an examination after complaining of decreased 
visual acuity.  On examination, his present correction was 
shown to result in far vision of 20/30-1 in the right eye, 
and 20/20 in the left eye.  A new trial bifocal prescription 
was given which brought visual acuity in all planes to 20/20.  
A DD 771 is of record dated in April 1984 showing that the 
new prescription had been filled. 

Years after service, in June 1993, the veteran was seen as a 
retiree at a service facility, after having had possible 
battery acid splashed into his eyes the day before while 
fixing his car.  Initial assessment was that conjunctivitis 
was possible secondary to corneal uveitis.  However, 
examination was entirely normal except for slight 
conjunctival irritation.  Fluoroscopic examination showed no 
corneal abrasion.  An ophthalmologist was consulted and the 
veteran was given eye ointment for 3 days only.

At the hearing at the RO in January 1997, the veteran 
testified that he had been required to look at computer 
screens several hours per day in his military specialty, and 
that this caused eye problems.  Tr. at 7.

The veteran was requested to provide further information 
concerning his post-service eye complaints and care.  He 
responded in detail in correspondence dated in October 1998 
as to his visual acuity at entrance as compared to 
separation, and attributed to diagnosed myopia.  He had 
unproductively endeavored to obtain additional service 
records from a service facility near his home.  

Correspondence from that facility was filed showing that he 
had in fact endeavored to do so, and that service records 
were not kept there but in St. Louis and VA would have to get 
them at that location.

It is noted that many of the records identified and described 
above are now located in the veteran's claims file (rather 
than service medical records folder, per se) and reflect the 
results of post-service VA search for the veteran's records.  
It is also noted that at the time of the veteran's inservice 
evaluations in 1984, it was noted that some service records 
were then in a lost state.  These were in part secured as a 
result of the VA search.

On VA examination in April 1999, the veteran complained that 
his vision had decreased and he had developed the need for 
glasses.  He reported that he had had a battery acid injury 
"when he was in service" which might have caused visual 
defect.

On examination, the veteran's best corrected visual acuity 
was 20/20 in both eyes.  He was able to read Jaeger-I print.  
His actual glass prescription was recorded.  The veteran gave 
no other history of injuries, infections, etc. although he 
said he had some burning and stinging on occasion which was 
relieved by Visine.

The remainder of the eye examination including cornea, iris, 
anterior chamber and lens were normal.  Extraocular movements 
were full.  He was orthophoric; pupils reacted equally to 
light; confrontation fields were full.  Dilated fundus 
examination showed normal disc, macula and vessels with the 
retina attached in each eye.  Intraocular pressure was 10 in 
the right eye and 13 in the left eye by applanation 
tonometry.

The examiner noted that while had had not been wearing 
glasses at the time he entered service, the correction that 
he was given for distance was very very close to plain glass.  
Specifically, the refraction shown was almost as small a 
correction that could be made and still have it be a 
correction; that most people who were glasses had between 3.0 
and 6.0 diopters, and the veteran's was not even 1.0 
diopters.  The examiner opined that the veteran's reading 
correction was a normal aging change and he saw normally with 
it.

The examiner further noted that to have this small change in 
his distance correction and needing glasses would be 
attributed to normal aging change and not related to any 
battery acid or any other alleged service-related events.

As to the veteran's second complaint, namely that he had 
burning and itching, the examiner attributed that to dry eyes 
which would also be an age-related phenomenon and was 
relieved by using Visine on occasion.  Specifically, the 
examiner opined that this would not be related to any 
service-connected experiences.  With glasses correction by 
glasses he saw "fine."  This was essentially the same 
correction that was noted in prior records.

The examiner concluded, in summary, that the veteran had a 
refractive error (with presbyopia) which was a normal aging 
change that was unrelated to his service or any injuries 
therein; and that he also had dry eyes which were also 
unrelated to service. 

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 92.  Because the veteran has failed 
to meet this burden, the Board finds that his claim for 
service connection for a bilateral eye disorder is not well 
grounded and should be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.

The claimant does not meet this burden by merely presenting 
his lay opinion because such evidence does not constitute 
competent medical authority.  Espiritu, 2 Vet. App. 492.  
Consequently, lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has an eye disorder that has 
been linked to active service or any incident therein.  
Specifically, a recent VA examiner concluded to the contrary, 
namely that the refractive error of his eyes was minimal and 
in any event, corrected to normal in both eyes; and that the 
dry eyes complaints at present were related to aging rather 
than any inservice incident.  

In any event, refractive error of the eyes is not considered 
a disease or injury for purposes of service connection.  
3.303(c).  The VA examiner has recently concluded that the 
veteran's eye abnormalities consist of refractive error, for 
which service connection is precluded, and dry eyes which 
were unrelated to service.

Parenthetically, the Board notes that the alleged "battery 
acid in the eye" incident was after service not in it, but 
this becomes moot since the recent ophthalmological expert 
has opined that there are no current residuals as a result 
thereof in any event.   

In the absence of medical evidence of a present eye 
disability due to service or any incident therein, there is 
not a well-grounded claim.

Even if the veteran's refractive error could be deemed a 
disease or injury, there is no competent evidence of current 
disability for VA purposes.  The record shows that the 
veteran's vision is currently correctable to 20/20.  In order 
to have a compensable level of disability, correctable vision 
would have to be limited to 20/50 or worse.  38 C.F.R. 
§ 4.84a, Table V (1999).  A current disability is not shown 
where there is no competent evidence of a compensable 
disability.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board further notes that the veteran has recently been 
diagnosed as having dry eyes.  There is no evidence of this 
condition in service, nor is there competent evidence linking 
the current dry eyes with service.  In the absence of 
competent evidence linking the current dry eyes to service, 
the claim for service connection for that disorder is not 
well grounded.

The Board finds that the evidentiary record does not contain 
competent medical evidence of any eye disease or injury, 
which has been linked to the veteran's period of service on 
any basis.

The Board further finds that the RO advised the veteran of 
the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral eye 
disorder, the doctrine of reasonable doubt has no application 
to his case, and the claim must be denied.


ORDER

The claim for entitlement to service connection for an eye 
disorder to include defective vision and "dry eye" is not 
well grounded; the claim is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

